                                                               ,---,.                                                 ----.
                                                                                                            r=o . "/
                                                                                           ...      .         ·-·..

                                                                                          C'H
                                                                                         I ~ ""~ """""
                                                                                       r-·--·-                                          I




                      so~~~~~~::~~~~~~IL~~~. f~~~~~-:;J<.. I  . ___   .,._ ........   _~--~-                                 -      '   .
                                                                                               -   ·-   --·--~~·~----~~--.-..--.~


UNITED STATES OF AMERICA,
                               Plaintiff,     Case No. l 7CR4386-BAS

                    VS.



CRISTAL ALVARADO,                             JUDGMENT AND ORDER OF
                                              DISMISSAL OF INFORMATION,
                             Defendant.       EXONERATE BOND AND
                                              RELEASE OF PASSPORT



       Upon motion of the UNITED STATES OF AMERICA and good cause

appearmg,


              IT IS SO ORDERED that the information in the above-entitled case

be dismissed with prejudice, the bond be exonerated, and passport released by

Pretrial if held.




Dated:    1/30/2019


                                            United States Magistrate Judge
